UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6421



PRINCE S. J. WEBBER,

                                           Petitioner - Appellant,

          versus


DEPARTMENT OF JUSTICE; UNITED STATES PAROLE
COMMISSION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Senior District Judge.
(CA-02-3093-FNS)


Submitted:   July 1, 2003                  Decided:   July 24, 2003


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Prince S. J. Webber, Appellant Pro Se. Allen F. Loucks, Neil Ray
White, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Prince S. J. Webber appeals from the district court’s denial

of his petition for a writ a mandamus, which sought an effective

parole date or an order to full term expiration from the United

States Parole Commission.       Mandamus relief is only available when

the petitioner has a clear right to the relief sought.            In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should only be used in

extraordinary situations.       Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976).

      Because Webber fails to establish a clear right to the relief

he seeks, he is not entitled to mandamus relief.           Thus, we affirm

the district court’s order for the reasons stated by the district

court. Webber v. Dep’t of Justice, No. CA-02-3093-FNS (D. Md. Feb.

20, 2003). We also deny Webber’s motion for appointment of counsel.

We   dispense   with   oral   argument,   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                     2